DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of species 1, claims 1, 2 and 5, in the reply filed on 9/28/22 is acknowledged.  However, claim 1 reads on species 2, figures 6-7B.  Therefore, in order to proceed with the examination, species 2 will be examined.  Also, species 2 covers species 1 with the added limitation that the base is detachable from the housing.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/28/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 10, the limitation “wherein a relative position between the engaged portion and the mounted portion is fixed during an operation of the fastening device” is indefinite and misdescriptive.  First, it is indefinite as to what operation this fixation occurs.  Second, the engaged portion (540) rotates relative to the mounted portion (250) in all operations of the fastening device.
In claim 1, line 15, the limitation that “the spool is not affected by the locking unit” is misdescritptive.  The spool is affected by the locking unit during the rotation of the knob in the fastening direction.  The spool has teeth (330) that are engaged with the teeth (460) of the locking unit (400) when the knob (500) is rotated in the fastening direction.  This engagement causes the spool to rotate and reel in the lace to cause fastening.  Therefore, the spool is affected by the locking unit during fastening.
In the last line of claim 1, the limitation that the housing, the locking unit, the knob and the spool are combined and restricted when the knob is engaged with the housing is indefinite.  Being combined is understood.  However, it is not determinable what the scope of the restriction is.  Clearly, the knob, the locking unit and the spool rotate when the knob is engaged with the housing.  What defines the term ‘restricted’ in this context?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102a(1) as being anticipated by Hammerslag, US 6289558 B1.  Hammerslag discloses the claimed fastening device as shown in the annotated drawing.

    PNG
    media_image1.png
    903
    1091
    media_image1.png
    Greyscale

Regarding claim 5, the spool has first and second openings with at least one sloped surface (110) for passing the ends of the lace.
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677